 PROVINCIAL HOUSE, INC.Provincial House,Inc.andMichigan Council No. 55,American Federation of State, County and Munici-palEmployees,AFL-CIO,Petitioner.Case30-RC-2014February 22, 1974DECISION. ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENELLOPursuant to a petition filed on March 19, 1973, anda Stipulation for Certification Upon Consent Elec-tion approved on April 13, 1973, an election by secretballot was held on May 4, 1973, under the directionand supervision of the Regional Director for Region30, among the employees in the appropriate unitdescribed below. At the conclusion of the balloting,the parties were furnished with a tally of ballotswhich showed that, of approximately 61 eligiblevoters, 33 cast ballots for, and 17 cast ballots against,the Petitioner.There were no challenged ballots.Thereafter, the Employer filed timely objections toconduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director investigated the objections andon June 4, 1973, issued a Notice of Hearing onObjections to Conduct Affecting Results of Electionin which he directed that a hearing be held for thepurpose of receiving evidence to resolve issues raisedby the Employer's objections, and further orderedthat the Hearing Officer make findings of fact,including resolutions of credibility and recommenda-tions to the Board.Pursuant thereto, a hearing was conducted byHearing Officer James H. Warmoth on July 16 and17, 1973, at Saulte Sainte Marie, Michigan. Fullopportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was accorded to all parties.Following such hearing, the Hearing Officer issuedhisReport on Objections on August 22, 1973, findingno objectionable conduct, and recommending thattheEmployer's objections be overruled in theirentirety and that the Petitioner be certified as thecollective-bargaining representative of the employ-ees. Thereafter, the Employer filed timely exceptionsto the Hearing Officer's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theiSiegal testifiedhe "believed"that a question concerning the crossing ofpicket lines came up attheMay 3meeting, as well as at an earlier timeQ And do yoi,recall what your responseto thatquestion was?215National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficermade at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. On the entire record in this case, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.All employees at the Employer's Saulte SainteMarie,Michigan, location but excluding beautyoperator, activitiesdirector, registered nurses, li-censed practical nurses, professional employees,confidential employees, office clerical employees,guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.5.The Board has considered the entire record inthis case, including the Hearing Officer's report andtheEmployer's exceptions and brief, and herebymakes the following findings:In itsObjection 1(b) the Employer contends thatthe Petitioner's staff representative,Robert Siegal,advised employees that "people who tried to crosspicket lines won't make it, we have ways of takingcare of people who try to break picket lines." At thehearing Siegal admitted and the Hearing Officerfound that Siegal did say that "the Union had waysof taking care of people who tried to cross its picketlines."However, the Hearing Officer also found thatthe statement was made outside the preelectionperiod and was nothing more than "mere puffery."We disagree with these latter findings of the HearingOfficer.Siegal's own testimony establishes to our satisfac-tion that he made the statement at a meeting ofemployees on the eve of the election, May 3.1.Further, we find that this statement is not innocent"puffery," but is instead a clear threat of forcibleunion reprisals against anyone who crossed a picketlineestablished by the Union, thus creating animpression that the Union could, and would, resorttowhatever means-lawful or unlawful-might berequired effectively to exercise its power overemployees.We do not believe that threats of thisA My responsewas that wehad ways oftaking care of peopleI told them wehad ways oftaking care of people who toedto crossa picket line.209 NLRB No. 24 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDkind of raw exercise of power are consistent with theatmosphere necessary for the conduct of a free andfairelection.We shall, therefore, set the electionaside.22Accordingly,we need not and do not reach the question raised byObjection 1(b) pertaining to the Union'soffer to waive initiation feesORDERIt is hereby ordered that the election conductedherein on May 4, 1973, among certain employees ofProvincial House, Inc., Saulte Sainte Marie, Michi-gan, be, and it hereby is, set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]